Citation Nr: 0905189	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus type II.

2. Entitlement to service connection for a left-eye cataract, 
including as secondary to diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's spouse




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from December 
1968 to August 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran 
had a video hearing before a Board Member in December 2008.  
A transcript of that hearing is contained in the record.  


FINDINGS OF FACT

1. The competent evidence demonstrates that the Veteran's 
hypertension is related to his service-connected diabetes 
mellitus type II.

2. The competent evidence demonstrates that the Veteran's 
left-eye cataract is related to his service-connected 
diabetes mellitus type II.


CONCLUSIONS OF LAW

1. Hypertension is proximately due to the Veteran's service-
connected diabetes mellitus type II.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2. A left-eye cataract is proximately due to the Veteran's 
service-connected diabetes mellitus type II. 38 U.S.C.A. 
§§ 1101, 1110, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, the Board finds that since the entire benefit 
sought on appeal has been granted, a lengthy discussion of 
VA's duties to notify and assist under the VCAA is 
unnecessary.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

The Board notes that there was a recent amendment to the 
regulatory provisions governing secondary service connection.  
38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Prior to this amendment, secondary service 
connection was warranted for a disability when the evidence 
demonstrates that the disability for which the claim is made 
is proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was notified of the change in the regulatory scheme 
in the January 2008 Statement of the Case.  However, since 
the Veteran's claim was filed before the regulatory amendment 
took effect, the Board will apply the version most favorable 
to the Veteran, which in the present case is the old version 
of 38 C.F.R. § 3.310.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Veteran has been service connected for diabetes mellitus 
since March 2006.  He currently seeks service connection for 
hypertension and a left-eye cataract, which he asserts are 
both secondarily related to his service-connected diabetes 
mellitus.

A. Hypertension

In this case, evidence demonstrates that the Veteran's 
hypertension is proximately due to his diabetes mellitus.  In 
making its determination, the Board relies primarily on a 
letter from September 2005 written by the Veteran's primary 
care VA physician in which he states that it is "at least as 
likely as not" that the Veteran's hypertension is related to 
his diabetes mellitus.  

The Board notes a later VA opinion from April 2006 stating 
that the Veteran's hypertension is not likely related to his 
diabetes mellitus.  However, the Board does not find this 
opinion any more probative than the opinion of the Veteran's 
primary VA physician because its sole reasoning appears to be 
that since the Veteran has suffered from hypertension for a 
long time, it is not related to his diabetes.  Given that the 
veteran's primary VA physician treated the Veteran for 10 
years preceding his September 2005 opinion, he must also have 
been aware of the relative timeframe of the Veteran's 
diagnoses, but nevertheless concluded that the Veteran's 
hypertension was caused by diabetes mellitus.

Therefore, the Board concludes that the evidence is at least 
in equipoise.  By resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the evidence demonstrates 
the Veteran's hypertension is related to his service-
connected diabetes mellitus, and service connection must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002).

B. Left-eye Cataract

With regard to his claim for service connection for a left-
eye cataract as secondary to his service-connected diabetes 
mellitus, the Board finds that the evidence of record 
supports the Veteran's claim.  

In weighing the evidence, the Board again relies primarily on 
the September 2005 opinion of the veteran's primary care VA 
physician.  In that opinion, the physician stated that the 
Veteran's cataract is "at least as likely as not" related 
to his diabetes mellitus. 

The Board notes a contrary opinion provided by a VA examiner 
from March 2006.  At that exam, a VA optometrist opined that 
although it was possible the Veteran's cataract is related to 
his diabetes, it is most likely age-related.  However, the 
Board does not find this opinion as probative because the 
examiner does not confidently rule out diabetes mellitus as 
the cause of the Veteran's left-eye cataract.  Therefore, as 
between the two opinions, the Board finds the opinion of the 
veteran's primary VA physician to be more probative.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(acknowledging that the credibility and weight to be attached 
to medical opinions are within the province of the Board)

In sum, based on the medical opinions provided, the Board 
finds the evidence is at least in equipoise.  Accordingly, 
the "benefit-of-the-doubt" rule applies and the Veteran's 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

1. Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus type II, is granted.

2. Entitlement to service connection for a left-eye cataract, 
as secondary to diabetes mellitus type II, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


